
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.27


SECOND AMENDMENT TO LEASE AGREEMENT


        THIS SECOND AMENDMENT TO LEASE AGREEMENT (this "Second Amendment") is
made as of December             , 2003 by and between BAY MEADOWS MAIN TRACK
INVESTORS, LLC, a. Delaware limited liability company ("Landlord"), as the
successor-in-interest to Bay Meadows Land Company, LLC, a Delaware limited
liability company, f/k/a PW Acquisitions IV, LLC ("BMLC") and BAY MEADOWS
OPERATING COMPANY LLC, a Delaware limited liability company ("Tenant").


RECITALS


        A.    BMLC and Tenant entered into that certain Lease dated as of
November 17, 2000 (the "Lease"), for that certain parcel of real property
(the "Land") together with the horse racing facility and associated improvements
(the "Main Track Improvements"), located in San Mateo County, California (as
more particularly described and defined in the Lease, collectively,
the "Premises").

        B.    BMLC and Tenant entered into that certain Amendment to Lease
Agreement dated as of December             , 2002 (the "First Amendment"),
whereby certain terms and provisions of the Lease were amended or restated as
more particularly set forth therein.

        C.    Landlord and Tenant desire further to amend the Lease on the terms
provided in this Second Amendment. All initially capitalized terms used but not
otherwise defined in this Amendment shall have the meanings assigned to such
terms in the Lease.

        NOW, THEREFORE, in consideration of the covenants set forth herein,
Landlord and Tenant agree to amend the terms and provisions of the Lease, as
amended by the First Amendment, as follows:


AGREEMENT


        1.    Definitions: Term.    Sections 1(a) and (b) of the Lease, as
amended by Paragraph 1 of the First Amendment, are hereby deleted and restated
in their entirety as follows:

"(a)    For the purposes of this Lease, the term shall commence on the
Commencement Date (as defined in Paragraph (b) below) and terminate on the
Expiration Date (as defined in Paragraph (b) below).

(b)    The term of the Lease shall commence on the date hereof (the
"Commencement Date") and shall end on December 31, 2004 (such date, or any prior
date when this Lease has been terminated pursuant to the terms hereof, shall be
hereinafter referred to as the "Expiration Date").

(c)    Tenant hereby acknowledges and agrees that neither Tenant nor any of
Tenant's affiliates has any "right of first offer", "right of first refusal" or
any other right or interest to extend the term of the Lease or to otherwise
acquire any interest in the Premises."

1

--------------------------------------------------------------------------------

        2.    Rent.    Section 2 of the Lease (as amended by Paragraph 2 of the
First Amendment) is hereby deleted and restated in its entirety as follows:

"2.    Rent.    For each Lease Year, Tenant shall pay to Landlord at Landlord's
address for notices in Section 21 below, or to such other person or at such
place as Landlord may direct by written notice from time to time, without
demand, set-off or deduction:

Lease Year


--------------------------------------------------------------------------------

  Annual Rent

--------------------------------------------------------------------------------

Commencement Date to December 31, 2001   $ 1.00 January 1, 2002 to December 31,
2002   $ 1.00 January 1, 2003 to December 31, 2003   $ 3,250,000 January 1, 2004
to December 31, 2004   $ 4,000,000

        Rent payable for any calendar year during the term of this Lease shall
be due and payable in advance on January 1 of any such calendar year. Landlord
acknowledges that concurrently with the rent payment due on January 1, 2003,
Tenant paid and reimbursed Landlord for real property taxes previously paid by
Landlord with respect to the Premises the sum of Six Hundred Ninety Thousand
Three Hundred Sixty Eight Dollars ($690,368) representing property taxes paid by
Landlord through December 31, 2002. Landlord and Tenant acknowledge that
pursuant to Section 5(a) of the Lease, Landlord and Tenant are each responsible
for 50% of the Real Estate Taxes on the Land and the Main Track Improvements
constituting a portion of the Premises."

        3.    Artwork.    Pursuant to that certain Bill of Sale dated April 1,
2001, Tenant acquired all of Landlord's right, title and interest in and to the
certain artwork and other items as set forth in Exhibit B attached to the Lease
(as such artwork exists on the date of this Second Amendment, the "Artwork").
Landlord shall have the right to reacquire the Artwork at the expiration or
other termination of the Lease. In the event Landlord desires so to reacquire
the Artwork, Landlord shall (a) obtain at Landlord's cost an appraisal of the
fair market value of the Artwork by an appraiser selected by Landlord and
approved by Tenant in the exercise of its reasonable judgment, and (b) within
ten (10) business days following the receipt of such appraisal, elect to
purchase from Tenant the Artwork for a cash purchase price equal to the
determined fair market value payable within ten (10) business days of
such election.

        4.    FF&E and Main Track Improvements.    Tenant acknowledges that
pursuant to Section 33 of the Lease, all of the Main Track Improvements,
including but not limited to all barn facilities and stalls, are and shall
remain the property of Landlord upon the termination of the Lease. Tenant
further acknowledges and agrees that (i) all furniture, fixtures and equipment
("FF&E") associated with the Premises and the use and operation thereof as
permitted and contemplated by Section 4(a) of the Lease, including, but not
limited to the items identified on Schedule 1 and all replacements and additions
thereto and all shares of Tenant in NOTWINC attributable to Bay Meadows
(thereafter Bay Meadows interest in NOTWINC shall not exceed that of Golden Gate
Fields) and (ii) any and all rights in the name "Bay Meadows", including all
fictional business names, trade names, registered and unregistered trademarks,
service marks and applications, including the URL and domain name
www.baymeadows.com (collectively "Marks") shall be conveyed and transferred to
Landlord by Tenant or any affiliate of Tenant holding interests in FF&E and
Marks, including Bay Meadows Catering, a California corporation, as appropriate,
without representation or warranty of any kind by Bill of Sale or Assignment.
Upon and as a condition of such transfer, Tenant shall receive from Landlord
consideration in cash or other readily available funds equal to the then "book"
value of such FF&E. In addition to the foregoing, Landlord shall also have the
right to acquire the liquor license associated with the operation of Bay Meadows
for its fair market value in cash payable at the time of payment for the FF&E as
provided above, and Tenant agrees to reasonably cooperate with Landlord in
connection with the transfer of such liquor license so as not to interrupt any
ongoing business operations at Bay Meadows.

2

--------------------------------------------------------------------------------

        5.    Continued Cooperation.    Tenant and Landlord acknowledge and
agree that a material consideration for this Second Amendment is the agreement
by Landlord, on the one hand, and Tenant (on behalf of itself and its
affiliates, Pacific Racing Association and Magna Entertainment Corp.), on the
other, to cooperate in the operation of Golden Gate Fields and Bay Meadows Race
Course on the terms and conditions set forth in Exhibit "A" attached hereto.

        6.    Necessary and Elective Improvements.    During the term of the
Lease, Landlord and Tenant shall each pay 50% of such capital improvements to
the Premises as are necessary to cause its operations to be licensed for a race
meet by the CHRB and to be conducted in a safe manner for its employees and
customers, other than routine maintenance and repairs, which are otherwise
Tenant's responsibility under the Lease. Such necessary capital improvements
shall be made at the direction of Tenant by such contractor as is selected by
Tenant and reasonably approved by Landlord. It is acknowledged by Tenant and
Landlord that there may be certain other improvements of an elective nature that
Tenant cannot be expected to make because the term of the Lease expires on
December 31, 2004 but that may be appropriate in the event the Premises are to
be used as a racing facility beyond 2004. At present, such elective improvements
are the pavement of certain portions of the parking lot, fire suppression for
certain IT equipment, and remedial work on the roof. If Tenant desires to
undertake any such elective improvements and such improvements are approved in
writing by Landlord, Tenant, in the event the Lease is not extended beyond 2004,
shall be reimbursed for the full actual cost of such elective improvements. In
addition to the foregoing, Tenant agrees to cooperate reasonably with Landlord
in connection with such additional capital improvements as Landlord shall
request to the Premises upon notification to Tenant, which additional capital
improvements shall be made at the sole cost and expense of Landlord and in a
manner so as not to interfere with the operation of the Premises or with
Tenant's quiet enjoyment thereof.

        7.    Gaming Initiatives.    Landlord and Tenant acknowledge that it is
in the best interest of both Landlord and Tenant to cooperate in the pursuit of
the Gaming Revenue Act of 2004 (the "Initiative"). Subject to the terms of the
existing agreement between the proponents of the Initiative, including Landlord
and Tenant, Landlord and Tenant each agree for the benefit of the other and
their affiliates (i) to cooperate with one another in an effort to have the
Initiative approved in its present form and (ii) not to take any action either
directly or through others to hinder or interfere with the potential rights and
benefits either Landlord or Tenant (or its affiliates) may have under the
Initiative.

3

--------------------------------------------------------------------------------

        8.    General and Miscellaneous.

(a)    Representations and Warranties.    Tenant represents to Landlord that
(i) the person or persons signatory to this Amendment have full power and
authority to bind Tenant, and (ii) the execution and delivery of this Amendment
and the performance of Tenant's obligations hereunder do not and shall not
result in the violation of Tenant's organizational documents or any material
contract or agreement to which tenant is a party. Landlord represents to Tenant
that (i) the person or persons signatory to this Amendment have full power and
authority to bind Landlord, and (ii) the execution and delivery of this
Amendment and the performance of Landlord's obligations hereunder do not and
shall not result in the violation of Landlord's organizational documents or any
material contract or agreement to which Landlord is a party.

(b)    Ratification.    Except as modified herein and by the First Amendment,
the Lease remains unchanged and is in full force and effect.

(c)    Counterparts.    This Amendment may be executed in counterparts, each of
which shall constitute an original, but all together shall be deemed to be
one agreement.

(d)    Severability.    Any provision of this Amendment which a court of
competent jurisdiction shall determine to be invalid, void or illegal shall in
no way affect, impair or invalidate any other provision hereof and all such
other provisions shall remain in full force and effect.

(e)    Applicable Law.    This Amendment shall be governed by and construed in
accordance with the laws of the State of California.

(f)    No Recordation.    Neither this Amendment, nor a short form thereof,
shall be recorded.

(g)    Reaffirmation.    Except as specifically amended hereby, the Lease is and
shall remain in full force and effect; and to the extent that there are any
inconsistencies between the provisions of this Amendment and the Lease, the
provisions hereof shall control.

(Remainder of Page Intentionally Blank; Signature Page Follows)

4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Amendment is effective as of the date first
written above.

LANDLORD:   TENANT:
 
 
 
 
  BAY MEADOWS MAIN TRACK INVESTORS, LLC, a Delaware limited liability company  
BAY MEADOWS OPERATING COMPANY LLC, a Delaware limited liability company
 
 
 
 
        By: Magna Entertainment Corp., a Delaware corporation
 
 
 
 
  By:     By:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------


 
 
 
 
  Name:     Name:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------


 
 
 
 
  Title:     Title:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------




EXHIBIT A

COOPERATION AGREEMENT


        1.    The obligations described in Paragraphs 5 and 6 below
(collectively, the "Cooperation Agreement") will take effect on January 1, 2005,
but only in the event that (a) the Lease term is not extended beyond
December 31, 2004, and (b) Landlord has not defaulted in any of its obligations
under the Lease and failed to cure such default within the applicable cure
period, if any.

        2.    The Cooperation Agreement will have a term of three (3) years
commencing January 1, 2005.

        3.    The Golden Gate Fields obligations (as described in Paragraph 5
below) will be binding upon Tenant and its affiliates Pacific Racing Association
and Magna Entertainment Corp. ("MEC"); provided, however, that such obligations
will be binding only so long as Landlord, its affiliates and/or its successors
and assigns are satisfying the Bay Meadows obligations (as described in
Paragraph 6 below). Any successor or assign of Tenant or MEC with respect to
Golden Gate Fields shall be required to assume (to the extent applicable) the
Golden Gate Fields obligations. The Golden Gate Fields obligations will run in
favor of Landlord, its affiliates, and its successors and assigns, but only for
so long as the Bay Meadows obligations are being satisfied.

        4.    The Bay Meadows obligations (as described in Paragraph 6 below)
will be binding upon Landlord and its affiliates; provided, however, that such
obligations will be binding only so long as Tenant and its affiliates are
satisfying the Golden Gate Fields obligations (as provided in Paragraph 5
below). Any successor or assign of Landlord shall be required to assume the Bay
Meadows obligations. The Bay Meadows obligations will run in favor of Tenant,
its affiliates, and their successors and assigns, but only for so long as the
Golden Gate Fields obligations are being satisfied.

        5.    The Golden Gate Fields obligations shall consist of the following:

A.    During the time that Bay Meadows is operating its live meet, Golden Gate
Fields shall make its facility available for off-track stabling and training,
but only on the condition that Golden Gate Fields receives its historical
relative portion of the available stabling and training funds, or other
comparable consideration.

B.    Subject to the approval of the TOC, Golden Gate Fields shall cooperate in
the pooling of purse funds on a year-round basis.

C.    MEC shall use best efforts to cause racetracks owned by it to continue to
import and display the audio-visual signal on races conducted at Bay Meadows,
including on its account wagering system, in a manner as was done during
calendar year 2003.

D.    At the option of Bay Meadows while conducting a live meet, Golden Gate
Fields acting as an off-track wagering facility shall reasonably cooperate
(at no out-of-pocket cost to Golden Gate Fields) in any promotion carried out by
Bay Meadows to promote attendance and wagering at Golden Gate Fields.

1

--------------------------------------------------------------------------------

E.    Subject to approval of the TOC, Bay Meadows and Golden Gate Fields shall
continue to cooperate with each other in the maintenance of year round
Horsemen's Accounts.

        6.    The Bay Meadows obligations shall consist of the following:

A.    During the time that Golden Gate Fields is operating its live meet,
Bay Meadows shall make its facility available for off-track stabling and
training, but only on the condition that Bay Meadows receives its historical
relative portion of the available stabling and training funds, or other
comparable consideration.

B.    Subject to the approval of the TOC, Bay Meadows shall cooperate in the
pooling of purse funds on a year-round basis.

C.    Bay Meadows shall permit the totalisator hub for Northern California to
continue to be located at Bay Meadows.

D.    Bay Meadows shall at all times use its best efforts to import into or
cause to be imported into California and display the audio-visual signal on
races conducted at racetracks owned by MEC to at least the same extent as was
the case in the 2003 calendar year, including advocating importation and display
of such races to the TOC to the extent practicable.

E.    At the option of Golden Gate Fields while conducting a live meet,
Bay Meadows acting as an off-track wagering facility shall reasonably cooperate
(at no out-of-pocket cost to Bay Meadows) in any promotion carried out by Golden
Gate Fields to promote attendance and wagering at Bay Meadows.

F.    Subject to approval of the TOC, Bay Meadows and Golden Gate Fields shall
continue to cooperate with each other in the maintenance of year round
Horsemen's Accounts.

G.    Bay Meadows shall provide on a non-exclusive basis the audio-visual signal
from Bay Meadows races to an affiliate of Golden Gate Fields for the purpose of
account wagering in a manner consistent with historical practice.

        7.    The obligations under the Cooperation Agreement shall not include
on either racetrack an obligation to continue to share employees.

        8.    Bay Meadows and Golden Gate Fields (including MEC) shall cooperate
with one another in any future industry wide effort on the part of the
California thoroughbred tracks, the TOC, CTT and CTBA to bring additional gaming
activities or revenues to race tracks in California, including from slot
machines or similar gaming, and shall not take any action detrimental to the
other in connection with any such California industry wide effort.

2

--------------------------------------------------------------------------------


SCHEDULE 1

FURNITURE, FIXTURES AND EQUIPMENT


3

--------------------------------------------------------------------------------



QuickLinks


SECOND AMENDMENT TO LEASE AGREEMENT
RECITALS
AGREEMENT
EXHIBIT A COOPERATION AGREEMENT
SCHEDULE 1 FURNITURE, FIXTURES AND EQUIPMENT
